DETAIL ACTION
	Claims 1, 2-16, 18 and 20 are allowed in this Office Action (re-number 1-17).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Geoffrey T. Staniford (Reg. # 43,151) on June 10, 2022.
The application has been amended as follows:
Claims 1,12 and 18 are amended.
Claims 2, 17 and 19 are canceled.
AMENDMENTS TO THE CLAIM
1.	(Currently amended)   A method comprising:
	deploying a compliance service accessible to other host computers in a distributed network environment through a payment-based subscription model to provide regulatory compliance as a service for cloud-based tenants in a multi-tenant system; 
	receiving from each subscriber, parameters about the compliance service including information about their industry, and data types;
	maintaining a first database storing relevant compliance rules dictating storage or processing of data in the host computers, and in accordance with the subscriber parameters;
	maintaining a second database storing metadata about the data processed or stored in the host computers;
	receiving storage requirements and policies and operation information for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives;
	determining a protection type for data of the backup operation based on the storage media and operation information for the dataset;
	applying compliance rules specific to a subscriber's specific industry that impact the processing or storage of the data by the host computer and as characterized in the second database;
	updating the compliance service upon initiation of the backup operation;
	checking for compliance against the first database 
	monitoring the first and second databases for any change;
	periodically re-checking, upon a user or system defined schedule, compliance of the backup operation with the compliance rules; and
	notifying the host computer regarding compliance or non-compliance of the data, and in the event of non-compliance, blocking the backup operation, otherwise allowing the backup operation in the multi-tenant system so as to meet the backup service objectives, wherein the compliance rules comprise rules selected from at least one of: data location restrictions, data retention periods, and required number of copies.
2.	(Canceled)   
3.	(Currently amended)   The method of claim [[2]] 1 wherein the data comprises a plurality of data types, and further wherein the data location restrictions vary for different data types, and the data retention periods dictate a minimum data retention or a maximum data retention period based on a data type, and wherein the backup operation transfers data from one or more data sources to backup targets implemented as Virtual Machine (VM) storage in the distributed network environment.
4.	(Previously presented)   The method of claim 1 wherein the metadata stored in the second database comprises information regarding the data selected from at least one of: data identifier, data type, data location, creation date/time, modification data/time, access privileges, and owner, and further wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO). 
5.	(Original)   The method of claim 1 wherein the distributed network environment comprises a network of distributed data centers and the compliance service is deployed as a cloud-based service.
6.	(Original)   The method of claim 5 wherein the network comprises a multi-tenant system and the host computers comprise respective tenants in the multi-tenant system, and further wherein, each tenant maintains a corresponding compliance process to access the compliance service through an application program interface (API).
7.	(Previously presented)   The method of claim 6 wherein the API interface comprises a first API that provides an interface allowing a user of the host computer user to ask a compliance question in plain text regarding applicable regulatory requirements, and a second API providing a notification in the notifying step in the form of a text message regarding compliance or non-compliance.
8.	(Original)   The method of claim 7 wherein the notifying comprises proactively notifying the user in the event of at least one of: a change in a regulation due to updates or modifications; a change in the data type; and a change in the data location.
9.	(Previously presented)   The method of claim 8 wherein the notification includes a direction instructing the user to perform a data processing act selected from at least one of: delete a copy due to a retention regulation change or violation; create more copies due to a regulation change; or move a copy due to a regulation change.
10.	(Original)   The method of claim 1 wherein the API interface accesses the compliance service through a JavaScript Object Notation (JSON) format. 
11.	(Original)   The method of claim 1 wherein the compliance rules comprise regulatory or policy rules established and enforced by at least one of: a regulatory body, a government, a user group, or a data provider.
12.	(Currently amended)   A method of maintaining regulatory compliance of data stored in a multi-cloud storage environment, comprising: 
	providing regulatory compliance as a service through a payment-based subscription model for cloud-based tenants in a multi-tenant system of the multi-cloud storage environment;
	maintaining a database of relevant regulatory and industry requirements related to data storage, management and recovery;
	receiving user definitions of industry and data management and storage parameters;
	receiving storage requirements and policies and operation information for a backup operation executed by a backup server from a database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives;
	determining a protection type for data of the backup operation based on the storage media and operation information for the dataset;
	applying compliance rules for regulatory requirements for specific types of data specific to the user defined industry and the data management and storage parameters;
	updating the compliance service upon initiation of the backup operation;
	checking for compliance of the stored data against the relevant regulatory and industry requirements based on the protection type, the storage media, and the applied compliance rules, and if non-compliant, notifying the storage system of non-compliance and blocking the backup operation, and if compliant, monitoring the database and storage system for changes in at least one of the requirements and the data types and allowing the backup operation in the multi-tenant system so as to meet the backup service objectives; and
	monitoring the data, backup operation, and compliance rules for any change;
	periodically re-checking, upon a user or system defined schedule, compliance of the backup operation with the compliance rules, wherein the regulatory and industry requirements comprise rules dictating security, access, storage period, and minimum data integrity of the stored data, and wherein the data management and storage parameters comprise: storage devices, device manufacturer, device model, device type, data retention policies, and risk tolerance.
13.	(Previously presented)   The method of claim 12 further comprising integrating a compliance service process maintaining the regulatory compliance with a backup system storing data in one or more storage devices, and wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO).
14.	(Original)   The method of claim 13 further comprising deploying the compliance service process as a server-side process in a first cloud to monitor and validate data transfers between applications residing in other clouds that may reside in respective other countries.
15.	(Previously presented)   The method of claim 14 wherein the data transfers comprise a data migration from a location controlled by an application from a second cloud to a data storage location in a third cloud, and wherein the backup operation transfers data from one or more data sources to backup targets implemented as Virtual Machine (VM) storage in the distributed network environment.
16.	(Original)   The method of claim 14 wherein the compliance service process is integrated with the backup system through one or more application program interfaces (APIs) 
17.	(Canceled)     
18.	(Currently amended)  A system comprising:
	a first cloud-computing platform comprising a compliance service accessible to other host computers in a distributed network environment through a payment-based subscription model to provide regulatory compliance as a service for cloud-based tenants in a multi-tenant system, and receiving from each subscriber parameters about the compliance service including information about their industry, and data types
	a first database accessible to the compliance service and storing relevant compliance rules dictating storage or processing of data in the host computers, and in accordance with the subscriber parameters;
	a second database accessible to the compliance service and storing metadata about the data processed or stored in the host computers;
	a first API-based interface receiving storage requirements and policies and operation information for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives, determining a protection type for data of the backup operation based on the storage media and operation information for the dataset, applying compliance rules specific to a subscriber's specific industry that impact the processing or storage of the data by the host computer and as characterized in the second database, updating the compliance service upon initiation of the backup operation, and checking for compliance against the first database based on the protection type, the storage media, and the applied compliance rules;
	a monitor monitoring the first and second databases for any change, and periodically re-checking, upon a user or system defined schedule, compliance of the backup operation with the compliance rules; and
	a second API-based interface notifying the host computer regarding compliance or non-compliance of the data, and in the event of non-compliance, blocking the backup operation, otherwise allowing the backup operation in the multi-tenant system so as to meet the backup service objectives, wherein the compliance rules comprise rules selected from at least one of: data location restrictions, data retention periods, and required number of copies, and wherein the data comprises a plurality of data types, and further wherein the data location restrictions vary for different data types, and the data retention periods dictate a minimum data retention or a maximum data retention period based on a data type, and yet further wherein the metadata stored in the second database comprises information regarding the data selected from at least one of: data identifier, data type, data location, creation date/time, modification data/time, access privileges, and owner, and further wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO).
19.	(Canceled). 
20.	(Previously presented)   The method of claim 18 wherein the distributed network environment comprises a network of distributed data centers and the compliance service is deployed as a cloud-based service, and wherein the host computer is deployed in a second cloud-computing platform in a multi-tenant system in which the host computers comprise respective tenants, and further wherein, each tenant maintains a corresponding compliance process to access the compliance service through and application program interface (API), and further wherein the backup operation transfers data from one or more data sources to backup targets implemented as Virtual Machine (VM) storage in the distributed network environment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 11-14) dated May 23, 2022, regarding the features of claims 1, 12 and 18, the claimed features “receiving storage requirements and policies and operation information for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives; determining a protection type for data of the backup operation based on the storage media and operation information for the dataset”, “updating the compliance service upon initiation of the backup operation, Page 2Serial No.: 15/963,826 Docket No.: 110426.01 (DL1.222)checking for compliance against the first database based on the protection type”, “wherein the compliance rules comprise rules selected from at least one of: data location restrictions, data retention periods, and required number of copies, and wherein the data comprises a plurality of data types, and further wherein the data location restrictions vary for different data types, and the data retention periods dictate a minimum data retention or a maximum data retention period based on a data type, and yet further wherein the metadata stored in the second database comprises information regarding the data selected from at least one of: data identifier, data type, data location, creation date/time, modification data/time, access privileges, and owner, and further wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO)”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Rossman et al. (US 9,967,285) discloses a technology is described for supplying regulatory compliance evidence for a service provider environment. A request may be received for providing signed regulatory compliance evidence about a service provided by a computing service provider (e.g., a virtual computing service provider). A statistical analysis of subject matter relating to the request using machine learning may be provided for interpreting the request. The subject matter associated with the request may be mapped to the signed regulatory compliance evidence maintained for compliance regulations. A confidence level for the regulatory compliance evidence may be developed according to historical data relating to previously provided regulatory compliance evidence and user feedback. A response may be provided with the regulatory compliance evidence having a set of digital signatures along with the regulatory confidence level. For example, a first digital signature for a response may be from a third-party verification service or a third-party tester who has supplied or verified the regulatory compliance evidence. Further, a second digital signature may be provided from the computing service provider. The response may be dynamically provided on-demand with a summary response and/or source documentation supplied to the user. An authenticated user feedback response is provided relating to the response and the authenticated user feedback response may indicate an accuracy level that the response matches the request. The user feedback response may be used for developing the confidence level. The authenticated user feedback response may also include a digital signature. In one aspect, the signed regulatory compliance evidence may be stored and/or maintained in the service provider or by a third-party service in communication with the service provider.
The prior art Mutha et al. (US 2019/0286839) discloses a system for implement a data compliance system of a storage manager in the information management system, wherein the information management system is configured to manage data generated by one or more geographically dispersed client computing devices and perform data storage operations associated with storing copies of the data at geographically dispersed multiple storage devices of the information management system, and wherein the data compliance system includes at least one processor and one or more hardware modules, including: a data identification module that scans indices associated with the multiple storage devices of the information management system to identify personal data stored by the storage devices; a common index module that generates or updates a common index of the data compliance system with information that identifies storage devices that contain the personal data and locations of the storage devices within the information management system; and an interface module that accesses the information within the common index and renders a view that represents locations of the information management system that contain the personal data.
	The prior art Maeda et al. (US 2003/0097533) discloses a storage device to be used for a computer system or the like and a backup method of this storage device. Particularly, the present invention relates to a storage device having a redundancy and a backup method of a data that is stored in this storage device.
The prior art Holdman et al. (US 8,458,422) discloses a virtual data storage system for use with a client system and a plurality of physical storage devices, the virtual data storage system including a device emulator for receiving commands and data from the client system and a storage system for storing the data as data objects to the plurality of physical storage devices in accordance with storage management policies, a method of managing multiple copies of stored data objects on multiple media types over time, the method comprising: establishing a plurality of storage pools, each storage pool defining a group of media that are to be treated in a uniform manner; establishing a policy composed of a series of policy copy/delete rules that directs movement of data objects into the storage pools, wherein each rule defines a destination storage pool, a length of time that the data objects are to remain in the destination storage pool, and a data source for the data objects; performing copy and delete actions to manage copies of data objects among the storage pools in accordance with the policy; designating a first storage pool for use in export processing; performing copy actions in accordance with the policy to make copies of certain of the data objects onto a subset of the media defined by the first storage pool; setting aside the subset of the media in the first storage pool to form an export media set; and preventing subsequent commands from modifying the subset of the media in the export media set such that subsequent movement of additional data objects governed by the policy are transferred onto media within the first storage pool other than the export media set.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/